COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte X.D.W.
Appellate case number:       01-21-00683-CV
Trial court case number:     2021-57583
Trial court:                 333rd District Court of Harris County
       Appellant, The State of Texas, through the Harris County District Attorney’s Office,
appealed from the trial court’s November 3, 2021 “Order Directing Expunction After
Acquittal,” relating to the criminal records of appellee, X.D.W. When the State filed its
notice of appeal with this Court, the appeal was styled using the full, non-abbreviated,
non-redacted name of appellee.

       Appellee has filed a “Motion to Restyle Case,” requesting that we “correct the
public record of the filing of this appeal,” such that “[a]ppellee’s name does not appear,
but instead his initials (X.D.W.) are used.” Appellee’s motion is granted. The Clerk of
this Court is directed to restyle the case in the Court’s records to style the case as “Ex parte
X.D.W.”

       It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court


Date: ____June 23, 2022_____